Citation Nr: 0103440	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  99-21 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for residuals of a left 
tibia fracture with left tibial eminence, currently evaluated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1986 to February 
1988.  

This matter arises from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  

As a preliminary matter, the Board observes that in May 1999, 
the veteran submitted a claim for service connection for low 
back and left hip disorders, which he contended were 
secondary to his service-connected residuals of a left tibia 
fracture.  By a letter of July 1999, the RO advised the 
veteran of the elements needed to establish a well-grounded 
claim for service connection with respect to the two new 
claims for service connection.  The veteran responded by 
submitting a statement dated in August 1999 in which he 
asserted that he was not legally required to produce any 
evidence with respect to the claimed disabilities, and 
informed the RO that no further evidence would therefore be 
forthcoming.  The veteran's claims for secondary service 
connection were subsequently denied as not well grounded by 
an October 1999 rating decision on the basis that he had not 
submitted any sort of evidence in support of his claims.  It 
does not appear that he has filed any notice of disagreement 
with respect to the October 1999 rating decision.  

The Board observes that there has been a significant change 
in the law following the issuance of the October 1999 rating 
decision.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom, Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment, and not yet final as of 
that date.  See generally Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  Given that the veteran's claims for 
service connection for low back and hip disorders, secondary 
to his service-connected residuals of a left tibia fracture, 
were determined to be not well grounded by the prior October 
1999 rating decision when the withdrawn governing case, 
Morton v. Gober, was in effect, the Board finds it necessary 
to refer those claims back to the RO for any appropriate 
development consistent with the notice and duty to assist 
provisions contained in the Veterans Claims Assistance Act of 
2000.  The RO should review those claims and take any 
necessary action as required by the Act.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been identified and obtained by the RO.  

2.  The veteran's residuals of a fracture of the left tibia, 
with left tibial eminence, is objectively shown to be 
productive of symptomatology most consistent with slight 
recurrent subluxation or lateral instability, or slight knee 
disability generally.  The overall disability is not 
objectively shown to be productive of any limitation of 
motion, loose lateral movements, or arthritis.  


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 10 
percent for the veteran's residuals of a fracture of the left 
tibia, with left tibial eminence, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5262 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran presently contends that his residuals of a left 
tibia fracture with left tibial eminence is more severe than 
reflected by the currently assigned 10 percent evaluation.  
In addition, he appears to maintain that his service-
connected disability should be assigned a separate rating 
under the appropriate diagnostic code addressing tibia and 
fibula impairment.  In such cases, the VA has a duty to 
assist the veteran in developing facts which are pertinent to 
those claims.  See generally Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, reports of VA 
rating examinations, and personal statements by the veteran 
made in support of his claim.  The Board has not been made 
aware of the existence of any further relevant evidence which 
is available in connection with this appeal.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required.  See generally Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disability 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  In 
addition, where entitlement to service connection has already 
been established, and an increase in a disability evaluation 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Further, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the higher rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to the absence of all or part 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2000).  Under DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995), the Board, in 
addition to applying the regular schedular criteria, may 
consider granting a higher evaluation in certain cases in 
which functional loss due to pain is demonstrated.  

Historically, service connection for what was then claimed as 
a left knee condition, or residuals, fracture left tibial 
eminence, was granted by a December 1989 rating decision.  A 
noncompensable evaluation was assigned, effective from 
September 1989.  By a rating decision of December 1996, a 10 
percent evaluation was assigned, effective from March 30, 
1995.  The decision to assign a 10 percent evaluation was 
based on the reports of two VA rating examinations dated in 
May 1995 and November 1996 which showed that after sustaining 
a fracture of the left tibia in service, the veteran 
underwent an internal fixation of the left tibial eminence.  
The veteran complained that his knee would periodically give 
out causing him to fall, and that he experienced periodic 
aching and pain.  Range of motion was full, and only slight 
looseness was indicated on passive motion.  The examiner 
concluded with diagnoses of status-post left tibial fracture 
with a postoperative staple in the anterior tibia, and left 
knee pain.  

In November 1998, the veteran submitted a claim for an 
increased rating for his left knee disorder.  His claim for 
an increased rating was denied by a July 1999 rating 
decision.  This appeal followed.  

The veteran underwent a VA rating examination in May 1999.  
The report of that examination shows that the veteran had 
undergone surgery on his left knee in service followed by 
therapy and rehabilitation.  The examiner noted that the 
veteran worked on a full-time basis as a mechanic in a co-op.  
The veteran complained of occasional weakness and stiffness 
in his left knee, but did not report any swelling, heat, 
redness, or drainage.  The examiner observed that the veteran 
did not use any sort of braces, canes, corrective shoes, or 
other devices.  On examination, the veteran was noted to have 
a small residual nontender surgical scar over his left knee.  
No pathology other than a residual staple was noted, and 
range of motion was characterized as full.  There were no 
loose lateral movements.  The examiner concluded with a 
diagnosis of status-post open surgery and arthroscopy of the 
left knee, with possible traumatic arthritis of the left 
knee.  However, subsequent X-rays failed to disclose the 
presence of any arthritis, and no soft tissue abnormalities 
were found.  A residual staple from the patellar tendon 
repair at the anterior proximal tibia was found.  

The veteran's residuals of a fracture of the left tibia, with 
left tibial eminence is currently evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000).  Under that diagnostic 
code, a 10 percent rating is assigned for recurrent 
subluxation or lateral instability when the disability is 
slight.  A 20 percent evaluation is assigned when the 
disability is moderate, and a 30 percent evaluation, the 
highest rating available under Diagnostic Code 5257, is 
contemplated where the disability is severe.  The Court has 
held that Diagnostic Code 5257 (recurrent subluxation or 
lateral instability) is not predicated upon loss of motion, 
and thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

With respect to recurrent subluxation or lateral instability 
as evaluated under Diagnostic Code 5257, the Board observes 
that the only evidence of such pathology consists of the 
veteran's subjective complaints.  The Board recognizes that 
in November 1996, the veteran was noted to have slight 
"looseness" on passive motion, but he was not objectively 
shown to have any similar symptoms at the time of the most 
recent VA rating examination in May 1999.  Other than the 
residual tibial staple, the veteran was not objectively shown 
to have any symptoms relating to his residuals of a left 
tibial fracture.  Moreover, the Board observes that the 
veteran has consistently been shown to have a full range of 
motion in his left knee.  Accordingly, evaluating his 
disability under the provisions for limitation of motion of 
the knee, set forth at 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261 (2000) would not be warranted even with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.  

The veteran has claimed that his disability should also be 
evaluated separately as "impairment of the tibia and 
fibula" under 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2000).  Under that diagnostic code, a 10 percent evaluation 
is contemplated for slight knee or ankle disability.  A 20 
percent evaluation is contemplated for moderate disability, 
and a 30 percent evaluation is assigned where there is marked 
knee or ankle disability resulting from malunion of the tibia 
and fibula.  Where there is a showing of nonunion of the 
tibia and fibula with loose motion and where a brace is 
required, assignment of a 40 percent evaluation is warranted.  
Id.  

In the present case, the veteran has not been shown to have 
any malunion or nonunion of the tibia or fibula.  At most, he 
may be said to have a slight knee disability, based primarily 
on his subjective complaints of pain and tenderness.  
However, no objective pathology has been noted, and the 
examiner who conducted the May 1999 rating examination 
expressly noted that the veteran did not use knee braces, 
canes, or other assistive devices.  While the veteran has 
complained of experiencing locking and occasional weakness, 
such symptomatology was not found on examination.  

Accordingly, the Board finds that based on the objective 
medical evidence presented here, the preponderance of the 
evidence is against assignment of an evaluation in excess of 
10 percent under any diagnostic code.  The Board emphasizes 
that aside from his subjective complaints, the veteran has 
not been shown to experience any functional impairment or 
limitation due to his service-connected left knee disability.  
A separate evaluation under Diagnostic Code 5262 is clearly 
not warranted, and in any event, such a separate evaluation 
for the same residuals of a left tibial fracture would 
constitute pyramiding under 38 C.F.R. § 4.14 (2000), and is 
therefore not permitted.  

The Board further observes that the VA General Counsel has 
held that a separate evaluation is to be assigned under 
Diagnostic Codes 5003 and 5010 for arthritis in cases in 
which the veteran is shown to have instability of the knee in 
addition to arthritis.  By opinions set forth at VAOPGCPREC 
23-97 and VAOPGCPREC 9-98, the VA General Counsel has held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003, 5010, 
and 5257.  The General Counsel stated that when a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion which at least 
meets the criteria for a zero-percent rating under Diagnostic 
Codes 5260 and 5261 in order to obtain a separate rating for 
arthritis (VAOPGCPREC 23-97).  Further, by VAOPGCPREC 9-98, 
the General Counsel determined that even in situations in 
which the claimant technically has full range of motion, but 
where the motion is inhibited by pain, a compensable rating 
for arthritis under Diagnostic Codes 5003 and 5010 and 
38 C.F.R. § 4.59 (2000) would still be available.  

Here, the veteran has not objectively been shown to have 
arthritis in his left knee.  The report of the May 1999 
rating examination shows that prior to obtaining the results 
of X-ray tests, the examiner offered that the veteran had 
possible post-traumatic arthritis of the left knee.  
(emphasis added).  However, after X-ray results were 
obtained, there was no indication of any arthritis, 
degenerative, traumatic, or otherwise, and no abnormalities 
other than the residual tibial staple were indicated.  
Further, even if he were shown to have some form of arthritis 
in his left knee, the veteran has not been shown to have any 
limitation of motion due to pain, and his range of motion is 
not otherwise shown to have been affected by pain.  
Accordingly, the Board finds that assignment of a separate 
evaluation for arthritis of the knee is not for 
consideration, particularly in view of the fact that the 
veteran has not objectively been shown to have arthritis of 
the left knee by the medical evidence.  

The Board has also considered the veteran's contention that 
the nature of his left knee disability dictates that an 
independent medical opinion under the provisions of 38 C.F.R. 
§ 3.328 (2000) is in order.  According to VA regulations, an 
opinion of an independent medical expert may be obtained in 
cases in which the medical issue under consideration is of 
such medical complexity or controversy as to justify 
soliciting an opinion from an independent medical expert.  
See 38 C.F.R. §§ 3.328, 20.901 (2000).  In this case, the 
Board finds that the issue presented is neither complex nor 
controversial as to justify the solicitation of an opinion 
from an independent medical expert.  Here, it has been 
determined that the veteran's left knee disorder, 
characterized as residuals of a fracture of the left tibia 
with left tibial eminence, has not objectively been shown to 
involve any functional limitations, and the veteran has not 
been shown to have undergone any sort of treatment for that 
disability on either an inpatient or outpatient basis since 
his discharge from service.  The examiners who conducted the 
three most recent VA rating examinations of May 1995, 
November 1996, and May 1999 all reached essentially the same 
conclusions without reviewing prior examination reports 
beforehand.  In any event, the Board finds the veteran's 
contention that an independent medical opinion is warranted 
to be without merit.  

The Board's decision to deny an increased rating for the 
veteran's residuals of a left tibial fracture on a schedular 
basis does not by itself, however, preclude the Board from 
granting a higher rating for the veteran's left knee 
disability on an extraschedular basis.  The Board has taken 
into consideration the potential application of Title 38 of 
the Code of Federal Regulations (2000), in addition to the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) (2000).  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has carefully considered the veteran's contentions in 
this case.  However, there has been no showing that his left 
knee disability has necessitated frequent (or any) periods of 
hospitalization, has caused marked interference with 
employment, or otherwise renders impracticable the 
application of the regular schedular standards.  The Board 
recognizes that the veteran has complained of experiencing 
episodic pain, weakness, and locking of his knee.  Even so, 
he has consistently been shown to be employed in various 
capacities on a full-time basis, and has not been shown to 
have any functional limitations due to his service-connected 
left knee disability.  Accordingly, the Board finds that the 
veteran has not been shown to experience such a degree of 
physical impairment resulting from the left knee disability 
as to be indicative of an exceptional or unusual disability 
picture which renders impracticable the application of the 
regular schedular standards.  In that regard, the Board 
observes that the applicable rating criteria contemplate 
higher disability ratings for the veteran's left knee 
disability on a schedular basis.  However, his objectively 
manifested symptomatology has not been found to be of such 
severity as to warrant assignment of an evaluation of that 
presently assigned on a schedular basis.  Likewise, referral 
for consideration of an extraschedular evaluation is not 
warranted here.  See 38 C.F.R. § 3.321(b)(1), Bagwell v. 
Brown, 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

Assignment of an evaluation in excess of 10 percent for the 
veteran's residuals of a fracture of the left tibia, with 
left tibial eminence, is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



